Citation Nr: 0939637	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-24 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss disability prior to June 12, 2008.

2.  Entitlement to a rating in excess of 50 percent for 
bilateral hearing loss disability.

3.  Whether the November 1956 rating decision which reduced 
the evaluation of bilateral hearing loss disability form 10 
percent disabling to noncompensable, contained clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION


The appellant had active service from November 1942 to 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 2002 and December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

A hearing at the RO was held in May 2004.  A Travel Board 
hearing in front of the undersigned was held in August 2006.  
Transcripts of the hearing have been associated with the 
claim file.  

In June 2007 the Board remanded the claim for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether there was clear and unmistakable error 
in the November 1956 rating decision which reduced the 
evaluation of bilateral hearing loss disability is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to June 12, 2008 the appellant's service-connected 
bilateral hearing loss disability was at its worst, 
productive of Level IV hearing impairment in the right ear 
and Level II in the left.

2.  The appellant's service-connected bilateral hearing loss 
disability is productive of Level IX hearing impairment in 
the right ear and Level VIII in the left.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss disability, prior to June 12, 2008, have not 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 
4.86 (2009).

2.  The criteria for an evaluation in excess of 50 percent 
for bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In letters of May 2002 and July 2007 
the appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, the Board notes that notice as to the effective 
date and disability rating was not provided until the July 
2007letter which was issued after the RO's decision of June 
2002.  However, the Board notes that the notice was provided 
as a result of the Board's remand of June 2007.  Moreover, 
the appellant was provided notice and allowed the opportunity 
to submit additional evidence and the claim was subsequently 
readjudicated in a Supplemental Statement of the Case (SOC) 
of August 2009.  Finally, the Board notes that the claim is 
being denied; therefore, despite the timing error, there has 
been fundamental fairness.  

In regards to the notice requirements under Vazquez-Flores, 
supra, the Board finds that while the preadjudicatory notice 
was inadequate, the essential fairness of the process has not 
been affected.  The record shows the appellant was provided 
copies of the rating decision and notice as to how to appeal 
the RO's rating decision, and he did so.  In a Statement of 
the Case (SOC) of June 2005, the appellant was provided with 
all of the relevant Diagnostic Codes in his case.  
Furthermore, in a letter of July 2007 he was provided with 
examples of the medical and lay evidence he may submit to 
substantiate his case.  Subsequent to the SOC and the July 
2007 letter the appellant's claim was readjudicated in an 
SSOC of August 2009.  Therefore, the appellant was afforded 
the required due process.  Furthermore, the Board notes that 
the appellant has been represented throughout his appeal.  
The appellant was provided with the notice and was given the 
opportunity to submit additional evidence, he was provided 
time to submit the same and he was afforded subsequent due 
process.  Although the appellant received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Outpatient 
medical records and private medical records have been 
obtained.  The appellant was afforded VA examinations and 
these were adequate.  Therefore, the Board finds that the VA 
has satisfied its duties to notify and to assist the claimant 
in this case.  No further assistance to the appellant with 
the development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities. Disability evaluations for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the puretone audiometry test.  
See 38 C.F.R. § 4.85 (2009).  The results are then analyzed 
using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 
6100.

The rating schedule for hearing loss provides that 
evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. 4.85, Diagnostic 
Code 6100.

38 C.F.R. § 4.86(a) provides that when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately. 38 C.F.R. § 
4.85 (f) provides that if the impaired hearing is service 
connected for only one hear, in order to determine the 
percentage evaluation from Table VII, the non-service 
connected ear will be assigned a Roman Numeral designation of 
I.  However 38 U.S.C.A. § 1160 provides that where a veteran 
has suffered deafness compensable to a degree of 10 percent 
or more in one ear as a result of service connected 
disability and deafness in the other ear as the result of 
non-service connected disability not the result of the 
veteran's own willful misconduct, the veteran will be 
assigned an evaluation as if the combination of disabilities 
were the result of service-connected disability.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board notes that in June 2002 the RO continued 
the appellant's evaluation of bilateral hearing loss 
disability as 0 percent disabling.  In a rating decision of 
August 2009, the RO increased the evaluation to 50 percent 
disabling effective June 12, 2008.  

The RO has assigned a staged rating.  Clearly a staged rating 
may be assigned when appropriate.  Regulations establish that 
different examiners, at different times, will not describe 
the same disability in the same language.  It is the 
responsibility of the rating specialist to interpret reports 
of examination in light of the whole recorded history.  When 
any change in evaluation is to be made the rating agency 
should assure itself that there has been an actual change in 
the condition, for better or worse, and not merely a 
difference in thoroughness of the examination.  See 38 C.F.R. 
§§ 4.2, 4.13.

The Board has been presented with differing medical reports 
and the appellant's own statements.  Throughout the appeal 
period, the appellant has asserted that his bilateral hearing 
loss disability is worse.  This is evidence that must be 
considered.  However, in this case, the Board concludes that 
during the course of the appeal, there has been an actual 
change in the degree of disability rather than a difference 
in skill of the individual examiners.  Indeed, at the Travel 
Board hearing of August 2006 the appellant testified that his 
hearing had worsened during the previous couple of years.  
The Board agrees that a staged rating is warranted.

On VA audiological examination in April 2002 air conduction 
puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
65
80
LEFT
20
45
60
75

Bone conduction puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
35
65
70
LEFT
15
35
65
70

The average puretone loss in the right ear was 49 decibels 
for air conduction and 46 for bone conduction, and the 
average loss in the left ear was 50 decibels for air 
conduction test and 46 for bone conduction.  Speech 
audiometry revealed speech recognition ability of 88 percent 
bilaterally at 65db and 92 percent bilaterally at 75db.  

An August 2002 private audiological examination showed 
puretone thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
35
65
80
LEFT
40
40
65
75

The average puretone loss in the right ear was 53 decibels, 
and the average loss in the left ear was 55 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and 96 percent in the left ear.

A VA audiological examination of April 2004 showed puretone 
thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
70
80
LEFT
25
40
60
70

The average puretone loss in the right ear was 53 decibels, 
and the average loss in the left ear was 41decibels for air 
conduction test and 49 for bone conduction.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear and 88 percent in the left ear.

A July 2004 private audiological examination showed puretone 
thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
45
70
80
LEFT
30
45
65
65

The average puretone loss in the right ear was 56 decibels, 
and the average loss in the left ear was 51 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and 96 percent in the left ear.

A June 2008 VA examination report noted puretone thresholds 
as follows:






HERTZ



1000
2000
3000
4000
RIGHT
55
75
90
100
LEFT
60
75
85
95

The average puretone loss in the right ear was 80 decibels, 
and the average loss in the left ear was 78.75 decibels.  
Speech audiometry revealed speech recognition ability of 36 
percent in the right ear and 68 percent in the left ear.

The examiner noted that the appellant experienced the 
greatest difficulty in understanding conversational speech, 
especially when using the telephone.

Evaluation prior to June 12, 2008

Prior to June 12, 2008 there are several VA and private 
audiological examination of record.  Also of record were lay 
statements.  At the August 2006 hearing the appellant 
testified that his hearing was worse than a couple of years 
before.  He further testified he had a hard time 
understanding people.  He testified he has to be careful 
crossing the street due to his hearing and that while he 
wears hearing aids, he still cannot hear very well and has to 
have them adjusted frequently.  Finally, he testified that he 
can understand people better if they are facing him but if 
they are not, he has a hard time understanding them.  

Application of the regulation to the findings of the April 
2002 audiometric evaluation results in a numeric designation 
of, at worse, II for the right ear and I for the left.  The 
findings of the August 2002 private audiometric evaluation 
results in a numeric designation of I bilaterally.  The 
findings of the April 2004 VA audiometric evaluation results 
in a numeric designation of IV in the right ear and II in the 
left ear.  The findings of the July 2004 private audiometric 
evaluation results in a numeric designation of I bilaterally.  
A 0 percent evaluation is warranted when those values are 
applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2009).  

Furthermore, the Board finds that the appellant's hearing 
loss does not show an exceptional pattern of hearing 
impairment and as such 38 C.F.R. § 4.86 is not for 
application.

Based on the competent evidence of record, the Board 
concludes that a higher evaluation, higher than 0 percent 
disabling for the appellant's bilateral hearing loss 
disability prior to June 12, 2008 is not warranted under the 
schedular criteria.  

Although the appellant is competent to report that he was 
worse, his statements are generic and do not establish the 
specificity required for rating hearing loss disability.  See 
38 C.F.R. § 4.85, Diagnostic Code 6100.

Evaluation in excess of 50 percent

After a careful review of the evidence of record the Board 
finds that an evaluation in excess of 50 percent is not 
warranted for bilateral hearing loss disability.

The Board notes that the findings of the VA examination of 
June 2008 show that the appellant's bilateral hearing loss 
disability shows an exceptional pattern of hearing impairment 
and therefore 38 C.F.R. § 4.86 is for application.  
Therefore, the Board will apply Table IV, 38 C.F.R. § 4.85, 
Diagnostic Code 6100, to determine the numerical designation 
of each ear as this provides the appellant with the higher 
numeral for each ear.

Application of the regulation to the findings of the June 
2008 audiometric evaluation results in a numeric designation 
of IX for the right ear and VII for the left.  A 50 percent 
evaluation is warranted when those values are applied to 
Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  

Based on the competent evidence of record, the Board 
concludes that a higher evaluation, higher than 50 percent 
disabling for the appellant's bilateral hearing loss 
disability is not warranted under the schedular criteria.  


Extraschedular Evaluation

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
For extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Board finds that the 
appellant's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The appellant's hearing loss disability has been 
evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational 
impairment caused by those disabilities.  The Board has 
considered the Court's holding in Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  In that decision, the Court noted 
that, unlike the rating schedule for hearing loss, the 
extraschedular provisions did not rely exclusively on 
objective test results to determine whether referral for an 
extraschedular rating was warranted.  The Court held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final  report.  
Martinak, 21 Vet. App. at 455.  

Here, a review of the June 2008 VA audiological examination 
reflects that the examiner (audiologist) did provide an 
adequate description of the functional effects of the 
appellant's hearing loss.  In this regard, the examiner noted 
that the appellant reported difficulty in understanding 
normal conversation level speeches especially when using the 
telephone.  See e.g., Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007) (in view of potential entitlement to 
extraschedular rating the examiner should describe effect of 
hearing loss on occupational functioning and daily 
activities).  Moreover, at the Travel Board hearing of August 
2006 the appellant testified that he has a hard time 
understanding people when he is not watching them, he heeds 
to ask people to repeat themselves, and that he has to be 
careful when crossing the street and has to watch out for 
traffic because with all the noise he sometimes cannot hear 
the signals.  However, there is evidence in the record that 
the appellant has been issued hearing aids which get adjusted 
as his hearing decreases and that he has been issued a 
special telephone for phone conversations which have helped 
with his hearing deficiency.  Moreover, the appellant has not 
shown that his service-connected bilateral hearing loss 
disability has caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular ratings.  Finally, the appellant's 
bilateral hearing loss also has not necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 277 (1995).


ORDER

An evaluation in excess of 0 percent disabling for bilateral 
hearing loss disability prior to June 12, 2008, is denied.

An evaluation in excess of 50 percent disabling for bilateral 
hearing loss disability is denied.


REMAND

In a rating decision of December 2002 the RO denied the 
appellant's claim of clear and unmistakable error in the 
November 1956 rating decision which reduced the rating of 
bilateral hearing loss disability from 10 percent to 0 
percent.  The appellant filed a timely Notice of Disagreement 
with the rating decision via a statement of January 2003.  A 
Statement of the Case (SOC) has not been issued.  In Manlicon 
v. West, 12 Vet. App. 238 (1999), the Court indicated that 
where a veteran expresses disagreement in writing with a 
decision by an agency of original jurisdiction and the agency 
of original jurisdiction fails to issue an SOC, the Board 
should remand the matter for issuance of an SOC.  In view of 
this procedural defect, this matter is remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

A SOC should be issued to the appellant 
concerning the claim of clear and 
unmistakable error in the November 1956 
decision which reduced the rating of 
bilateral hearing loss disability from 
10 percent to 0 percent.  The appellant 
should be advised of the necessity of 
filing a timely substantive appeal if 
he wants the Board to consider the 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


